SMITH, Justice:
Paul Carr was indicted in the Circuit Court of Tunica County for the murder of one Reveal Dorsey. He was convicted of manslaughter and sentenced to serve a term of 15 years in the penitentiary. He appeals.
Carr ran the dice game at “Granberry’s Place.” On the night of the homicide, *168Dorsey was one of the players. An altercation between Dorsey and Carr, in the course of which Dorsey had said that he would kill Carr, subsided and Dorsey left the game and went out into the restaurant portion of the establishment at the request of the proprietor. There a witness said that she had observed him take money from his pocket, together with a case knife. Dorsey’s possession of the knife was not communicated to Carr. Later on, Dorsey returned to the game and another quarrel with Carr developed. According to Carr’s testimony, Dorsey started toward him with his hand in his pocket, and said that he was going to kill him, accompanying the threat with an obscenity. Carr said: “I don’t know what he got in his pocket. I couldn’t see — -I couldn’t read his mind; I couldn’t see through his trousers.” Carr said that he drew a pistol, took two steps back and shot Dorsey twice in the chest.
Of four alleged errors assigned, only two are briefed and argued.
First, it is contended that the trial court committed fatal error in declining to grant one of three instructions on self-defense requested by Carr. An examination of the refused instruction reflects that some of the statements in it are not supported by evidence. Moreover, the two other instructions requested, each correctly defining Carr’s rights with respect to self-defense, were granted by the court. It was not necessary to grant a third.
The second assignment involves a contention that it was not proved that Dorsey had been killed by the shots admittedly fired into his chest by Carr.
A number of people were present and saw Carr shoot Dorsey twice at close range, saw Dorsey immediately fall to the floor and lie there. At least one of these people testified that he had tried unsuccessfully to detect a pulse and to determine that Dorsey was breathing.
Dorsey' was taken to a hospital and there seen by a doctor who testified that Dorsey had been dead on arrival. The doctor said that there were two apparent gunshot wounds in Dorsey’s chest in the heart area. The doctor testified:
Q All right, sir. Now based on your experience as a doctor and your examination of this individual, what would you say was the cause of death?
A Pistol wounds shots of left chest.
Q From excessive bleeding?
A Well, most likely in the position that it was, it very likely hit either the major blood vessel off of the heart, or the heart itself.
If this evidence did no more, it established prima facie that the shooting of Dorsey by Carr was the cause of the former’s death. This was in no way rebutted.
The verdict of the jury was amply supported by evidence and there is no merit in the assignments of error argued or briefed.
Affirmed.
GILLESPIE, C. J., and PATTERSON, INZER and SUGG, JJ., concur.